July 29, 2022


EXAMINER'S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marcus S. Simon (Reg. No. 50,258) on 07/29/2022.

The application has been amended as follows: 











In the Claims:

1-65. (Canceled)  
  
66. 	(Currently Amended) A support unit for a modular head support assembly having a right support post and a left support post, said support unit comprising: 
a support body; 
a right attachment element and a left attachment element configured for articulation with said right support post and said left support post, respectively, said right attachment element and said left attachment element being disposed at opposite sides of the support body; and 
an adjustment mechanism configured for selectively adjusting a position of the right attachment element and the left attachment element with respect to each other, at least from an extended position towards a retracted position, 
wherein the adjustment mechanism is configured to simultaneously adjust the position of both the right attachment element and the left attachment element.  

67. 	(Previously Presented) The support unit of claim 66, wherein said adjustment mechanism further comprises a fixing mechanism configured to prevent said right attachment element and said left attachment element from being adjusted at least from any one intermediate position from a plurality of intermediate positions towards the extended position.  

68. 	(Previously Presented) The support unit of claim 67, wherein said fixing mechanism configured to fix said right attachment element and said left attachment element at any one intermediate position from a plurality of intermediate positions between the extended position and the retracted position.  

69. (Previously Presented) The support unit of claim 66, wherein the adjustment mechanism is configured for adjusting the position of the right attachment element and the left attachment element with respect to each other between the extended position and the retracted position.  

70. (Previously Presented) The support unit of claim 66, wherein the support body has a longitudinal axis, and the position of the right attachment element and the left attachment element with respect to each other is linearly adjustable along said longitudinal axis.  

71. (Previously Presented) The support unit of claim 70, wherein the adjustment mechanism extends at least partially along said longitudinal axis.  

72. (Previously Presented) The support unit of claim 70, wherein the adjustment mechanism extends at least partially within said support body.  

73. (Previously Presented) The support unit of claim 66, wherein at the retracted position, a distance between the right attachment element and the left attachment element is a first distance, and at the extended position, a distance between the right attachment element and the left attachment element is a second distance which is greater than the first distance.  

74. (Canceled)
  
75. (Currently amended) The support unit of claim [[66, wherein the simultaneous adjustment of the position of the right attachment element and the left attachment element is such that the right attachment element and the left attachment element are displaced at the same distance.  

76. (Previously Presented) The support unit of claim 66, wherein the right attachment element and the left attachment element are disposed at opposite sides of the support body via a right extending element and a left extending element, respectively.  

77. (Previously Presented) The support unit of claim 76, wherein the adjustment mechanism is configured to adjust and fix said right attachment element and said left attachment element with respect to each other by adjusting and fixing the right extending element and said left extending element with respect to the support body.
  
78. (Currently amended) The support unit of claim 76, wherein the adjustment mechanism comprises: 
[[
a driving gear comprising a driving portion engaged with both of the right and left drive elements.  

79. (Previously Presented) The support unit of claim 78, wherein the right extending element comprises a right elongate opening formed therein, said right elongate opening comprises a right upper rim and a right lower rim, and the right drive element extends on one of the right upper and lower rim; the left extending element comprises a left elongate opening formed therein, said left elongate opening comprises a left upper rim and a left lower rim, and the left drive element extending along the opposite rim to the rim on which the right drive element extends along; and wherein said driving portion is extending through both the right elongate opening and the left elongate opening.  

80. (Previously Presented) The support unit according to claim 66, wherein said support body is configured with a front portion to which a head restraint is attachable.
  
81. (Previously Presented) The support unit according to claim 66, wherein the support body comprises a handle, extending upwards and spaced from a top portion of the support body, forming a gap therebetween. 
 
82. (Previously Presented) The support unit according to claim 66, wherein the support body comprises a lower section having at least one aperture disposed thereon.  

83. (Previously Presented) The support unit according to claim 66, wherein said adjustment mechanism is configured for selectively adjusting the position of the right attachment element and the left attachment element by displacing or facilitating displacement thereof.  
84. (Previously Presented) The support unit according to claim 66, wherein the support body comprises a right body member connected to the right attachment element at a right end thereof, and a left body member connected to the left attachment element at a left end thereof, said right body member and said left body member are pivotally articulated to one another by the adjustment mechanism; and wherein pivotal displacement of the right body member with respect to the left body member is configured for selectively adjusting the position of the right attachment element and the left attachment element with respect to each other, between the extended position and the retracted position.  

85. (Previously Presented) The support unit according to claim 66, wherein each one of the right and left attachment elements comprises a mounting bore configured for receiving therein a section of the respective support post.  

86. 	(Currently amended) A support unit for a modular head support assembly having a right support post and a left support post, said support unit comprising: 
a support body; 
a right attachment element and a left attachment element configured for articulation with said right support post and said left support post, respectively, said right attachment element and said left attachment element being disposed at opposite sides of the support body; and 
an adjustment mechanism configured for selectively adjusting a position of the right attachment element and the left attachment element with respect to each other, at least from an extended position towards a retracted position; 
the right attachment element and the left attachment element are disposed at opposite sides of the support body via a right extending element and a left extending element, respectively;
wherein the adjustment mechanism comprises: 
[[
a driving gear comprising a driving portion engaged with both of the right and left drive elements.  

87. 	(Previously presented) A support unit for a modular head support assembly having a right support post and a left support post, said support unit comprising: 
a support body; 
a right attachment element and a left attachment element configured for articulation with said right support post and said left support post, respectively, said right attachment element and said left attachment element being disposed at opposite sides of the support body; and 
an adjustment mechanism configured for selectively adjusting a position of the right attachment element and the left attachment element with respect to each other, at least from an extended position towards a retracted position; 
wherein the support body comprises a handle, extending upwards and spaced from a top portion of the support body, forming a gap therebetween.  

88. 	(Previously presented) A support unit for a modular head support assembly having a right support post and a left support post, said support unit comprising: 
a support body; 
a right attachment element and a left attachment element configured for articulation with said right support post and said left support post, respectively, said right attachment element and said left attachment element being disposed at opposite sides of the support body; and 
an adjustment mechanism configured for selectively adjusting a position of the right attachment element and the left attachment element with respect to each other, at least from an extended position towards a retracted position; 
wherein the support body comprises a right body member connected to the right attachment element at a right end thereof, and a left body member connected to the left attachment element at a left end thereof, said right body member and said left body member are pivotally articulated to one another by the adjustment mechanism; and wherein pivotal displacement of the right body member with respect to the left body member is configured for selectively adjusting the position of the right attachment element and the left attachment element with respect to each other, between the extended position and the retracted position.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/            Primary Examiner, Art Unit 3636